Daggett,
J. The defendants insist, that the charge of the court to the jury was erroneous on several grounds.
1. In relation to the effect of the decree of the district court of the United States for the district of New-York. And to the opinion expressed on this point, the defendants urge several objections.
First, it is said, that it does not appear, by the proceedings of the court, that any monition or citation issued to these defendants This objection cannot prevail; for if the defendants voluntarily appeared, and submitted to the jurisdiction of the court, and were heard with their proofs on the precise question whose was the sloop, they are precluded, upon principles well established, from resorting to this objection. They come too late. The record shews, that they did appear, and were thus heard ; and they are, therefore, concluded by the decree.
Secondly, it is objected, that T. R. Hyde did not appear in person, nor by his proctor. It is stated in the record, that Jed-ediah Leeds appeared for himself and T. R. Hyde. The claim is signed by Leeds, for himself and Hyde, by their proctor ; and the court, in its decree, adjudges, that he shall pay costs. On looking at this record. I cannot see, that there is any force in this objection. The court in New-York must be presumed to have been satisfied, by proof, of the right and authority of Leeds to appear for his partner Hyde ; and in the absence of proof to the contrary, the record affords no countenance to the objection.
Thirdly, it is insisted, that if the decree in question did decide, that the title was in the plaintiff, when the libel was filed, on the 7th of August, 1824, it does not follow, that the title was in the plaintiff, on the 4th of March, 1824, when the trespass was committed, as declared in the charge. Here, it is not denied, that this decree decides the question of title to this sloop, and decides it conclusively and forever, between the parties. That point was directly put in issue; it was affirmed by the plaintiff, in his libel; it was denied by the defendants, in their claim; and it was found by the court, as alleged in the libel. The effect of this finding and decree, then, is to conclude the *517parties forever, as to that point, howsoever and whenever it may come in question. Swift’s Ev. 17. Phill. Ev. 224. Aslin v. Parkin, 2 Burr. 665. 668. Hopkins v. Lee, 6 Wheat. 109.-Betts v. Starr, 5 Conn. Rep. 550.
But the strength of the objection is, that the decree is conclusive only as to the facts found, which are necessary to sustain it; and therefore, that the decree is conclusive only as to the fact of title in the plaintiff, on the 7th of August, 1824 ; whereas it was holden conclusive as to the title of the plaintiff on the 4th of March, 1824, when the trespass was committed. This objection, thus viewed, would be entitled to great weight, and would perhaps be satisfactory, if the record only shewed, that the title generally to the sloop was in question; but it is manifest, that the parties were at issue, on the trial of the libel, as to the nature of the title, and the manner in which it was acquired by the plaintiff In the contestations of the parties on that point, the plaintiff alleged a title, by the conveyances of the 14th of January and the 20th of February, 1824, which the defendants denied, demanding strict proof thereof; and the court finds the title of the plaintiff by virtue of those conveyances ; and therefore, the conveyances are directly in issue between the parties, and directly found to have been made and executed as alleged. By these facts, therefore, and these only, the decree is upheld.
For these reasons, the charge, thus far, appears correct.
2. It is contended, by the defendants, that that part of the charge, which directed the jury to lay out of the case the record of a judgment of the district court of the state of Louisiana, is erroneous. The Court is not informed how this district court is constituted ; nor according to what laws its proceedings are regulated. It is not a court of admiralty; because the admiralty jurisdiction is vested exclusively in the courts of the United States. The Court, however, from comity to the tribunals of a sister state, would give a legal effect to the decisions of their courts, when authorized by the established principles of law. Yet this comity will not induce the Court to sanction a judgment irregularly obtained. This subject was very fully discussed, numerous authorities cited, and an elaborate opinion given, in the case of Aldrich v. Kinney, 4 Conn. Rep. 380. With that decision, and the opinion given, I am satisfied. It was there decided, that a judgment obtained in another state, against a person who had no legal notice to appear, and who did not in *518fact appear, is of no validity. That decision is conformable to all the decisions on the subject in Kirby, Root and Day; to the doctrine of the highest courts in Massachusetts, New-York and other sister states, as well as to that of the courts in Westminster-Hall; and moreover, it accords with the dictates of justice.
In vindication of the charge of the judge in directing that the proceedings in the cause under consideration should be holden for nothing, the following observations are worthy of attention.
First, the record purports to be, and in fact is, of a proceeding and judgment between the defendants and David Leeds. There was no process against the plaintiff Denison. It indeed appears, that on the 8th of June, P. J. Smith, Esq. as counsel for him, filed a claim, that the order of sale might be annulled, and that the sloop might be restored to him. It does not appear, that the claim was ever heard and adjudicated upon; nor that in any mode, the title to this sloop was settled, unless the the judgment in favour of the defendants against David Leeds, and the direction that the proceeds of the sale should be applied in part satisfaction of it, can be decreed to have that operation. But this record, thus far, is res inter alios acta. No judgment can affect others than parties or privies to it. The decree of a court of admiralty, which this is not, binds all the world, only because all the world are, in contemplation of law, parties to it. If, under our law of attachments, A. should seize the property of B., on a process against C., and should, on the process, obtain judgment, and on the execution, sell the property, certainly B. could maintain trespass against A., and the judgment between A. and C. could not be admitted in evidence. These principles are too familiar to need farther illustration.
Secondly, if it be said, that the judgment in New-Orleans, by strong implication, furnishes proof, that the sloop was the property of David Leeds, as it directed that the process should be applied to the. judgment, it may be answered as above, the plaintiff does not, by the record, appear to have been heard on that point, nor to have been made party for the purpose of being heard ; and he, therefore, cannot be affected by it.
Thirdly, this judgment in the court of Louisiana was rendered on the 14th December, 1824; but on the 3rd of November previous, the district court of the United States, on a full hearing of the question of title to this sloop, with the proofs of the parties to the point in issue, the plaintiff and defendants en-*519deavouring to establish their rights, did decree and adjudge, that the title was vested in the plaintiff. Now, the defendants cannot interpose a judgment of the court of Louisiana, made on a subsequent day, even if it did bear on this question. The decree in New-York cannot be affected, in this indirect manner, by the judgment in New-Orleans.
Fourthly, the sloop was seized in New-Orleans, on the 4th of March, by the defendants, and sold, on the 30th of March, by order of the court, on a process to which the plaintiff in no sense was then a party. The tort was then com, lete ; and an undoubted right of action in the plaintiff then existed. To give the utmost effect to the subsequent claim and appearance of the plaintiff in the court of Louisiana, it could amount only to an attempt to obtain a restoration of the property, which attempt was not prosecuted, and upon which no judgment was ever rendered.
If it be urged, that the court in Louisiana must be presumed to have exercised their jurisdiction discreetly ; that by the laws of that state, the property of one may be thus taken, without causing the owner to be made party to the suit; this doctrine cannot be admitted. There is no proof that laws of that character are in operation ; and if such laws do there operate, it is too much to ask of a court in this state to give them effect. The laws of no other state operate proprio vigore in our courts. Effect is given to them, when they are not contra bonos mores, nor opposed to the safety of the state, nor to sound policy. Any law authorising a process, by which the property of A. can be taken to satisfy a debt against B., or for any other purpose, without giving to A. notice to defend, is opposed to common right, and ought not to be enforced by any tribunal.
In my opinion, then, the charge was correct, in respect to the record of the court of Louisiana.
3. It is insisted, that the charge was incorrect, in instructing the jury, that damages might be given for the detention after the sloop was in possession of the plaintiff, by a purchaser under the decree of the district court in New-York, and down to the date of the writ. It appears, that the defendants urged the restoration of the sloop, on a day previous to the date of the writ, in mitigation of damages. The facts showed, that she was restored only by the substitution of the plaintiff’s money for her value as sold. Had the libel of the plaintiff been dismissed, and had the defendants’ claim prevailed, they would have re*520ceived the amouut. The sloop, therefore, was substantially withholden from the plaintiff, by the wrongful acts of the defendants; and I discover no reason why they should not respond therefor in damages.
4. Another objection to the charge, is, that the jury were told, that they were at liberty to presume the damage and ex-pence, which might arise in the recovery of the property, and for the forcible invasion of it, as well as for the injury the vessel had sustained, by the alleged trespass, and give damages accordingly.
That there is no precise rule of damages, in actions of this description, is admitted. If the property, by the tort, be wholly destroyed, or only deteriorated, the jury are to judge, under all the circumstances accompanying the transaction, to what damages the plaintiff is entitled. If this sloop had been wrongfully taken from the possession of the plaintiff, in the port of Ston-ington, and conveyed to the adjoining port of New-London, less damages might be sufficient to compensate the plaintiff upon those equitable principles which govern in giving damages in actions of trespass, than if seized at a distance of 3000 miles, and by the trespassers sent on a distant voyage.
In Edwards v. Beach & al. 3 Day 447., it was decided, that in an action of trespass for destroying the plaintiff’s sign, of the value of 20 dollars, and in which 50 dollars damages were given, the value of the property, or the amount of injury done to it, was not the only ground of damages, but that the plaintiff was entitled to recover for the force and injury, according to the nature and circumstances of the case, and the aggravation attending at. The same doctrine was laid down in Nichols v. Bronson, 2 Day 211. and afterwards recognized in Churchill v. Watson, 5 Day 140. Not only the direct damage, but the probable or inevitable' damages, and those which result from the aggravating circumstances attending the act, are proper to be estimated by the jury.
In every view of this case, I am satisfied, that the charge was correct; and that the superior court be advised, that the rule for a new trial be discharged,
Hosmer, Ch. J. and Peters and Brainard, Js. were of the same opinion.
Lanman, J, dissented, on the ground that the district court *521of New-York could not set aside the proceedings of the court in New-Orleans. On the other parts of the case, he expressed no opinion.
New trial not to be granted.